 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, Jr.,                           Case No.: 1:17-cv-00997-DAD-JLT (PC)
12                        Plaintiff,                     ORDER ON PLAINTIFF’S NOTICE
                                                         REGARDING SETTLEMENT AND
13           v.                                          CLOSING CASE IN LIGHT OF
                                                         STIPULATION FOR DISMISSAL
14    D. GOREE, et al.,
                                                         (Docs. 46, 47)
15                        Defendants.
16

17          The Court held a settlement conference on February 21, 2019 at which the parties resolved

18   this action. (Doc. 44.) Subsequently, Plaintiff filed a document titled “Good Faith Settlement

19   Requested Terms Made Then Breached.” (Doc. 46.) In this document, Plaintiff states that after

20   he received the property promised in the settlement, two officers took all but $30-40 of it from

21   him. In their response, Defendants produced the receipt Plaintiff signed in which he

22   acknowledged receipt of the items promised in settlement, as well as declarations from the

23   officers involved indicating they did not allow Plaintiff to have the items in question until after

24   they confirmed that they were part of a settlement which entitled Plaintiff to have them. (Doc.

25   49.) This resulted in a delay of only minutes.

26          In as much as Plaintiff received the items he was promised in the settlement his motion to

27   enforce the settlement agreement fails because no violation of the terms occurred. The settlement

28   terms were met. There was no breach. Even if those items were taken from Plaintiff afterward

                                                        1
 1   by rogue officers, the settlement agreement was breached. Plaintiff provides no legal authority to

 2   the contrary and the Court finds none. Likewise, being labeled a “snitch” as Plaintiff contends,

 3   does not equate to a breach.1

 4             The parties filed a stipulation for voluntary dismissal with prejudice of this matter

 5   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 47.) Rule 41(a)(1)(A), in

 6   relevant part, reads:

 7             The plaintiff may dismiss an action without a court order by filing: (i) a notice of
               dismissal before the opposing party serves either an answer or a motion for
 8             summary judgment; (ii) a stipulated dismissal signed by all parties who have
               appeared.
 9
10   . Once the stipulation between the parties who have appeared is properly filed or made in open
11   court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro. 41(a)(1)(ii);
12   Eitel v. McCool, 782 F.2d 1470, 1473 n. 4 (9th Cir. 1986). “Caselaw concerning stipulated
13   dismissals under Rule 41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is
14   effective automatically and does not require judicial approval.” In re Wolf, 842 F.2d 464, 466
15   (D.C. Cir. 1989); Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also
16   Gambale v. Deutsche Bank AG, 377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co.
17   v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688,
18   692 (9th Cir. 1997) (addressing Rule 41(a)(1) dismissals).
19             This case terminated when the parties filed a stipulation for dismissal with prejudice under
20   Rule 41(a)(1)(A)(ii) that was properly signed by all parties who have appeared in this action. See
21   Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d at 1189; see
22   also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf. Wilson, 111 F.3d
23   at 692.
24             Therefore, the Court ORDERS that to the extent Plaintiff’s notice of breach may be
25   construed as a motion to enforce the settlement, (Doc. 46), it is DENIED and the Clerk of the
26   Court is directed to close this case in light of the properly executed Stipulation Of Dismissal With
27   1
      If Plaintiff feels a violation of his constitutional rights has occurred, he is not prohibited from seeking redress via
     separate, new action which will be subject to the requirements for civil rights actions, including exhaustion of
28   administrative remedies and screening under 28 U.S.C. § 1915A(a).

                                                                   2
 1   Prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that was filed on March 5, 2019,

 2   (Doc. 47).

 3
     IT IS SO ORDERED.
 4

 5      Dated:    March 20, 2019                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
